UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6992


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TEERAN TYRON GRESHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00064-F-1)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teeran Tyron Gresham, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teeran      Tyron   Gresham        appeals    the   district     court’s

order denying his “Motion to Recall” the court’s June 2, 2009

order.      We   have    reviewed    the       record   and   find   no   reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         United States v. Gresham, No. 7:03-cr-00064-F-1

(E.D.N.C.    June    30,    2010).     We        dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2